Case:20-01947-jwb Doc #:447-4 Filed: 03/16/2021 Page 1 of 12

EXHIBIT D

September 2020 Invoice
Case:20-01947-jwb Doc #:447-4

Rock Creek Advisors LLC
555 Fifth Avenue, 14th Floor
New York, NY 10017 US
jgansman@rockcreekFA.com

Filed: 03/16/2021 Page 2 of 12

 

| hak .
ROCK CREEK

 

rockcreekfa.com

BILL TO SHIP TO INVOICE # 1236

Barfly Ventures, LLC Barfly Ventures, LLC DATE 10/20/2020

35 Oakes St SW Ste 400 35 Oakes St SW Ste 400 DUE DATE 10/20/2020

Grand Rapids, MI 49503 Grand Rapids, MI 49503 TERMS Due on receipt
United States United States

SERVICE DESCRIPTION QTY RATE AMOUNT
Financial Brian Ayers 21.10 475.00 10,022.50
Advisory

Services

Financial Jim Gansman 17.30 575.00 9,947.50
Advisory

Services

Financial Paul Neitzel 162.80 525.00 85,470.00
Advisory

Services

Financial Chris Pierce 65 375.00 24,375.00
Advisory

Services

Financial Lindsey Neitzel 9.10 300.00 2,730.00
Advisory

Services
Case:20-01947-jwb Doc #:447-4 Filed: 03/16/2021 Page 3 of 12

Barfly Ventures, LLC
Western District of Michigan (Grand Rapids)

Gaathy PORLPAZ VO
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb

 

 

Project Category Summary
Hours Amount

Attendance at Court Hearings and Review of Pleadings 11.9 S$ 6,387.50
Bankruptcy Reporting 75.6 $ 35,320.00
Business Analysis 52.0 $ 23,390.00
Business Operations 20.2 S$ 9,480.00
Creditors/Creditor Committee Communication 21.1 § 11,032.50
Discussions with Lender 3.0 $ 1,605.00
Fee Application 9.9 $ 3,110.00
Landlord Negotiations 49.8 S$ 26,180.00
Meetings - Other 13 06S 642.50
Meetings - with Counsel 11.0 $ 5,955.00
Meetings - with Debtor 9.7 S$ 4,662.50
Sale Process 98 S$ 4,780.00

Total 275.3 $ 132,545.00

 

 

 
Case:20-01947-jwb Doc #:447-4 Filed: 03/16/2021 Page 4 of 12
BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb

Project Category by Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hours Rate Amount
Attendance at Court Hearings and Review of Pleadings
Jim Gansman 2.8 S 575.00 $ 1,610.00
Paul Neitzel 9.1 S 525.00 S$ 4,777.50
Sub-Total 11.9 S 536.76 §$ 6,387.50
Bankruptcy Reporting
Brian Ayers 19.0 S 475.00 $ 9,025.00
Jim Gansman 0.3 S 575.00 $ 172.50
Paul Neitzel 33.4 S 525.00 $ 17,535.00
Chris Peirce 22.9 S 375.00 S$ 8,587.50
Sub-Total 75.6 S 467.20 S$ 35,320.00
Business Analysis
Brian Ayers 0.8 S 475.00 $ 380.00
Jim Gansman 0.3 S 575.00 5S 172.50
Paul Neitzel 25.0 S 525.00 § 13,125.00
Chris Peirce 25.9 S 375.00 $ 9,712.50
Sub-Total 52.0 S 449.81 $ 23,390.00
Business Operations
Jim Gansman 0.9 S 575.00 $ 517.50
Paul Neitzel 11.5 S 525.00 $ 6,037.50
Chris Peirce 7.8 S 375.00 § 2,925.00
Sub-Total 20.2 S 469.31 5$ 9,480.00
Creditors/Creditor Committee Communication
Brian Ayers 0.5 S 475.00 $ 237.50
Jim Gansman 2.9 S 575.00 S$ 1,667.50
Paul Neitzel 16.6 S 525.00 § 8,715.00
Chris Peirce 1.1 S 375.00 $ 412.50
Sub-Total 21.1 S 522.87 S 11,032.50
Discussions with Lender
Jim Gansman 0.6 5 575.00 §$ 345.00
Paul Neitzel 2.4 S$ 525.00 §$ 1,260.00
Sub-Total 3.0 S 535.00 $ 1,605.00
Fee Application
Brian Ayers 0.8 S$ 475.00 $ 380.00
Lindsey Neitzel 9.4 S 300.00 $ 2,730.00
Sub-Total 9.9 S 314.14 § 3,110.00

 

2 of 10

 
Case:20-01947-jwb Doc #:447-4

BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb

Project Category by Person

Filed: 03/16/2021 Page 5 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

Hours Rate Amount
Landlord Negotiations
Jim Gansman 0.7 S$ 575.00 S$ 402.50
Paul Neitzel 49.1 5 525.00 5S 25,777.50
Sub-Total 49.8 S 525.70 $ 26,180.00
Meetings - Other
Jim Gansman 0.4 S 575.00 $ 230.00
Paul Neitzel 0.5 S$ 525.00 S$ 262.50
Chris Peirce 0.4 S 375.00 5$ 150.00
Sub-Total 1.3 S 494.23 642.50
Meetings - with Counsel
Jim Gansman 3.6 5 575.00 $ 2,070.00
Paul Neitzel 7.4 S 525.00 S$ 3,885.00
Sub-Total 11.0 S 541.36 S$ 5,955.00
Meetings - with Debtor
Jim Gansman 0.7 5 575.00 § 402.50
Paul Neitzel 5.9 S 525.00 5S 3,097.50
Chris Peirce 3.1 S 375.00 5S 1,162.50
Sub-Total 9.7 S 480.67 $ 4,662.50
Sale Process
Jim Gansman 41 S 575.00 S$ 2,357.50
Paul Neitzel 1.9 5 525.00 §$ 997.50
Chris Peirce 3.8 S 375.00 S$ 1,425.00
Sub-Total 9.8 S 487.76 $ 4,780.00
Total 275.3 S 132,545.00

 

3 0f 10

 
03/16/2021 Page 6 of 12

20-01947-jwo Doc #:447-4 Filed:

Case

Orsop

 

 

 

 

 

 

 

 

 

 

 

OS tet $ cosy § £0 daid yO 40) ojui jetoueuy Ain ysanbay Sunioday Aoydnsyueg suady ueLg 0207/2/6
OO'OTS § 00°S7S $ vO $}509 aind/suonenogau asea] :3) O39 YUM Sewy 40}q9q YUM - SBUjaayy jOZWAaN Ne 07z0z/L/6
00'SL $ OO'sLEe § 70 Augduo2 ym sajep W4ayUod pue papunj ajep “sa pred ayep Yum apy Bury jouAed ajepdy S89201d B]eS aauted SYD 0z0z/t/6
OS'LE $ oOSsZE $ 10 sjenpoe yaam Joud Suajua 40} MOY Yseo payepdn Jaane wy puasg sisAjeuy ssauisng asad SMUD 0202/4/6
OF LST $ 00679 $ €0 asuodsa Yep pue sisAjeue ayepnojes ‘aul|jjag :34 PeLWA s,paN MalAaYy suoenosay piojpuey [OZHAN [Ned 0702/9/6
09°L0Z'T § ooSzs $ €2 $8JSP SSOP lUdJayIp 1Oy sisAjeue yepsajeAA sishjeuy ssoursng fezHan jnedg 0202/S/6
00°S0t § oo'szs $ zo si@pual pue soygap yum sasuodsas jewia YoWd uoReoUNLUUO? aa}tUWOD JOYpes3/ssoNpaly JOZHON [Neg 0z02/S/6
OS ZST § o0°SzS § €0 SJUNOWR 31ND $45 184 JepUd] pug JOgEp YUM [eWy YOHeIUNWUIOD BaWIWOD JONPsiD/ssONPssD [ZHAN [Ned oz0z/s/6
os'es $ oos7s $ TO ewe juawupuawe pasodaid auryjag yeid suoienosay piojpuey fe7iaN Ned 0202/S/6
Oo'OTZ § oos7s $ v0 quawipuawe juss pasodoid ioquy uuy azAjeue pue yeag suonenogan puoypuey [azHaN iNeg 0707/S/6
OSL9E § o0°SzS § £0 jesodojd Uojssazu03 yas UjOIUT] YeRIg suonenogey piojpury [aZweN pneg 0702/S/6
00'OTz $ oases $ yo suopeosau yews pue sisAjeue 3N ujoour] suoneposan piojpuey [@ZHeN [Neg 0202/b/6
OO'STE $ ooszs $ 90 sjesodoud jiewia pue sisAjeue yD JepdoH suoenosany piojpuey JOZ00N neg 0702/¢/6
OS'LST $ oos¢s $ £0 sajepdn piojpue] ‘34 pay yum yep suonessdy ssousng feZ2uaN [Ned 070z/v/6
GO'OST $ o0'SZe $ v0 {ZHAN [Neg 105 BurUN |orAed apiaoig sisheuy Ssauisng s3ieg SYD 020% /v/6
OS 79% § ooSs7s $ 0 Heplajem ‘ai Jayueg juawyseau! pue fasuNod siaAng ‘fasuNG? YUM }}eD fasuNoD YM - ssuNVayy [eZHEN jneg 0z0z/t/6
OS Z8T $ oOsZEe $ $90 DINGLISIP PUL }SEIIIO} MOL} USED 5, yIoM MAU PING sisAjeuy ssaursng aouiad SUD 0202/¢/6
00°OST § oosze $ ro Byep dujsojo pue yepayem ssnrsip 03 Auedwiod ayy pue ‘juansiBu0D ‘Uopoyseyy) YM HeD 49UIO - SUA SHS, SYD O707/¢/6
O0'OTZ $ o0'szs $ vo Jequeg JUaWISeAU! pue SyEapUa) YA ye suonesadg ssa [@ZHON [Red 0202 //6
00°S0T $ 00'SzS $ zo Hepajem yxa :2i syewy suopesadg ssauy (@ZHON (ned 020%/b/6
OS'28T $ oosze $ FO wool B}ep 0} peojdn pue Isr) pue 99N 0} uOHNgisip 40 ajy Moy yse aiedsug sisljeuy ssouisng B2uBd SYD 0702//6
OS Z5T $ o0'szs $ €0 psO[PUe] PURIOH YIM YOReRosau ewly SUOReHOSaN piojpuey JOHN [neg oz0z/¥/6
00°S0T § o0s7s $ 70 ssaquinu jjepayem pue aso 0} aus Bu/psesas feuia uopoysey MatAay sisdjeuy ssauisng JazHaN (ned 0202/t/6
oo'OST $ oosze $ 0 9398jU02 Asoyndaxa ‘sysodap AqIIN ‘anss| <opuaa aBUeYOXplAY SSNISIp - Jeo MOY YSeD 30}98G YUM - SBuNVoA) aIulad SUD 0z0z/€/6
O0'SL $ o0'sZe $ ta INM 03 flap eauejeg yueg apiAolg Sunioday Aajdnuyueg aatlad SYD 0202/€/6
OS ZT0'T § OO°SLE $ L2 Aypqeyjod yse2910j 0] Juswadeuew 104 japow eULOY Osd HO PING sisdjeuy ssauisng @aHdg SHYD oz0z/£/6
00°0€2@ $ o0OSZS § v9 ssazoid aje5 8) UYOS M $1]29 PUL JapUd] WO. SHEWWA JO MaIAdYy SSBIOJd BLS ueusueD Wuip 070z/£/6
ODLLS $ ooses $ TT [fe}saem 2g 4/0 :a4 Siapua; YUM Hed sishjeuy ssautsng [9ZHEN [Neg 0702/€/6
OS'L9€ $ ooSszs $ £0 Neo puojpue] ujooury suoperosan piojpuey {OZUEN [Ned 0z0z/€/6
G0'S0T $ o0'szs $ 70 Japuay pandas 0} Moy ysea sishjeuy ssauisng [@2H8N (neg oz0e/e/6
00'STE $ o0szs $ 90 Jayoug adeFyow ayo YUM ye> suoeosay puojpuey [@2HON [Neg 0202/€/6
OO'STE $ oo'szs $ 90 SUOHeNOZaU Spsojpue] JO sNyeys :au SuapUa; pue AUedWOS YM SHewa SUOnEeNOTaN picjpuey J@2HeN [neg 0z0z/€/6
ooO6T $ 00'ser $ 70 MO}} YSe9 palepdn jo MaiAay sisAjeuy ssauisng sushy uelig 0202/2/6
OS'ZLT $ ooszs $ €0 yey} 40 Bus pue uOHesNy UL] ddd 34 UYOr /m yea dn Moyo4 S89204d B]2S uewsues wif 0207/2/6
OsZIs $ oasss $ 60 eo] ddd Pue Yysed UO Da} pue aes so Sulwsiy ssnosip 0} jned ue paN ‘UYyor “aqoY/m j1eD S80205q BIES uewsue9 wif ozoe/e/6
OS L9 $ ooszs $ £6 SUaWIPUaUe aseaj cas SprojpueRl oO} sfeuia dn-Mojoy suolenogan psojpuey Je2z}H98N Ned 0207/7/6
OS Ze $ 00°SZE $ TO a4 0} Aueduiod 10) asea| juawidinba esuatuy Jo UONeLOdI05 a5e3q jo Spelep UNE Jsenbay suoljeiadg sseuisng BIHId SUD 0z02/2/6
00°SL $ onsZE $ 20 Sujwiy punjol sdag pur sadj}oAu) aso}s pasojs ssnosip - 4729 Moy YyseD 401989 YUM - SBuRaayy aauled suYuD 0202/2/6
OS'ZZP $ o0szZS $ 60 “Buju ayes :os Auedwio? pue jasunos ‘Jayueg juaWyseaul YM HED SS3IOIg BLS fezHeN Hed 0707/2/6
os 79z $ o0'szs $ sO jJe9 pioppue, won suoeRogay piojpuey i@2HON [Ned 0z02z/2/6
00°SOT $ oo'szs $ 70 Ps@MIO§-O8 SAD 184 PIN OID YW Hed suolesadg ssauisng [@Z318N [ned 0z07/2/6
OO'STE $ o0s7%s $ 90 syaBeuew Ypass $49 yum 12> uoeUNnUWO da} }WLUOD 104Ipa13/ssONpa1 JOZHEN [Ned 0202/2/6
oss $ oo'szs $ 10 id SSO 534 WARY YIM 12D suonesadg ssauisng JOZHON [neg 020z/2/6
00°S0T $§ oo's7s § 20 ‘suonesado Apep :3s 1S Joep YUM feD suojeiady ssauisng fOZHON [Red oz02/2/6
O9°795 § oo sZe $ St Sunuoday YOW 10} azewiuns pue syunOsze Ajiqer pansoay JayiO azAjeuy Surioday Aridniyueg adufd¢ SUYD 0202/2/6
OS 2st $ 00'szs $ €0 S49PUd] 9Y OID O} UNG Ysed pazyenuUe pue japou: UOReNOSaU aseal pew suonesadg ssauisng fOZHBN [Ned OZ07/1/6
00°OTZ $ a0°szs S$ 0 SJES GIAOD-3500 asiAas 7B MAIAaY suopesadg ssauisng fOZHEN [ned 0207/T/6
OS'LST $ o0'szs § £0 suol}esado ad14Jo 492q :34 O3D YUM [ED Joga YM - sSBUNaaI JOZHON [Neg 0202/1/6
oss $ o0's7s $ 10 030 WWM Bunuip ayes ssnasig Jorgag yum - ssunaayy JaZyaN [neg 0202/1/6
oo'ozy $ onszs § 80 SJ@PU} *B OID 0} Hews pue eunoy oud Yo.Eg suoHeoSaN psojpuey JOZYON [Ned 020Z/T/6
OS £87 $ oO'sZs $ 90 d UO Paya pue Buisop uo Bunuy pue JaAng pue yueg M Suse UOpoOyseyy 34 UYOL/M Ste) SSBIOI BLES ueUsuRS wit Oz0z/T/6
a0'ss $ onsze $ z0 \4ilM passnosip sual! pue 45] Joes uOD Ajo ;noaKxa YIM JaZTAN (neg Pue {EADIT PeN apiacid sishjeuy ssauisng aouiag SUD 0z0z/1/6
Os Z8t Ss oocre $ so qed Moly yseo BuuNp passnasip saSueys yy Iseraioy ajepdy sishjeuy ssauisng Saag SUYD Ozt0t/T/6
os'ze9 $ o0sZe $ LT 6d 40 Aep T pur ‘8d ‘Ld ‘9d 40} SB10}5 jo 3591 “SA SaTRS JOqUy UU pue pueyoH apiAosg sishjeuy ssauisng aslad SYD oz0z/T/6
wala $ OOSZLE $ £0 JEMIO} BUIO YseIa10j SsMosIP PUR YIOM JOH JO] S}ENIDE “SA YSEIBIO} MatAaL - fed MOY YseD sisAjeuyy ssauisng atuladg SHUD 0207/T/6
05°28 $ ores¢ $ $0 neg pue pan/m je septs pue ddd /M UONIeJaqU] pue ssad0ud ayes jo Buywy ai ned M [2D $$3I0Lg BLS uewsues wit 0702/1/6
00°0EZ $ a0°SZS $ ro sBuipasooud Lindo Bulpy pue ueol dd a1 UYor /M YeD SS930ld B}ES ueUSURD Wf 0202/T/6
OS'£St $ ooszs § €0 qdap aueuy as pan ym yep suo}jesadg ssouisng (OZUaN Ned 0702/T/6
OO'SOT $ o0's7s $ 70 SS9001d BES Bs UT UTI ED S8B901d BES fe7HEN [ned oz0e/T/6
as‘£sTt $ o0s7s $ €0 SSB00/q JjES Wtf PUB Pan YUM IfeD S$9301g B25 fe7UBN Ned 020t/T/6
OS L9€ $ oo's7s $ £0 UoIssnasip psojpuey auljsjag Ayseg SUONeNOTaN plojpuey JOZEN ined 0202/1/6
OSLST $ ao's7s $ £0 quad Jequiagdas 584 pan OF AdE UM HED sisAjeuy ssauisng JOTHON [ned 0202/T/6
OS L9€ $ o0'szs $ £0 JOIqap YUM yse3920] YseD Isn[pe pue suO|eJado YeeM JOLId jo MaIAaY sisdjeuy ssauisng 19ZHON [Neg 0z02/1/6
OS tly $_00°S7zS $ 60 piojpur] Joqiy uu YM HeD SuONeHOSaN Psojpueq J9ZHEN Ine 0202/1/6
wigOUy Saeine Bee gee Ton Tonenaseg XiaWaye) Deyord TeuO}ssojOlg eG

gel Lp6t-07 :# aseD
(spidey puesp) uedrypiy Jo Duasig WaysamA
JT} sasnqua, Apieg

 
03/16/2021 Page 7 of 12

20-01947-jwo Doc #:447-4 Filed:

Case

OTyOS

 

 

 

 

 

 

sisdjeuy ssauisng
Bunsoday Andnnjueg
sissjeuy ssouisng
faSUNOD YM - sBuQaayy
Buroday Aaydnuyueg
suonenoSay proppuey
suOHenOZaN psojpuey
sisAjeuy sseuisng
fASUN0D YUM - SBUBIAW
sisdjeuy ssouisng
sisdjeuy ssauisng
Suruioday Andnjayueg
Noten puojpuey

 

Sunoday Aaydnsyueg
SUONeHOBaN psiojpuey
suotjenosan piojpuey
sisAjeuy ssauisng
Jo3qaq yum - ssuyaayy
403990 YM - SBUQIay
suonenosay puojpuey
SUOHENOBaN psojpuey
suonenosan piojpuey
suonenosay picjpury]
SUONENOBIN psojpuey
suonesadg ssauisng
suorersdg ssauisng
sisAjeuy sseuisng
sisAjeuy ssouisng
sishjeuy ssauisng
sucienosay piojpuey
suonenosan pioypuey
40998q YUM - sBuNaay
40399 UM - SBURBay
suonenogen psojpuey
suonesadg ssauisng
suoHenosan psojpuey
suopesadg ssauisng

SUORRHOSaN Piojpuey
suoiesadg ssauisng
SUONeNORaN puojpuey
suonenogan puojpueq
Bumoday Arjdruyueg
suonenoday piojpuey
faSuN0} WIM - ssunIdy
suoneHOseN piojpue]
sisdjeuy ssauisng
sisdjeuy ssauisng
SS2IOd ALS

Bunoday Aojydniyueg
420}92G WWM - SBuNDayy
sisjeuy ssauisng
sisdjeuy ssoulsng
SSaI01d BES

spsAjeuy ssoulsng
suoday Ardnuyueg
suOneNnosan piojpuey
jesune3 YUM - SBuUNn@aTy
Jasuno WM - SBunaayy
suonjenoday piojpuey
Bunioday Anjdniyueg
Burpoday Arydnayueg
JBYIO - SBuNssyy

 

OS Z9€ $ o0'SZs $s “£0 suondunsse jeuonippe Jo) ja3pnq jjeporem ajyepdy
OO'SLE S$ O0SLP S$ OT YO 34 SYD pue [ned YIM HED
0S°268 $ ons7s $ “Zt 3ndjno jeyayem Joy Buyapow pue yndul apiaoid 0} jseIaJ/0} Ysed asiaay
oo'otz $ o0'ses $ vO snjeys Suissnosip jasuno2 pue vapuay yum Sunaayy]
OO'SZE $ onsLe $ OT HOW Suipiedas suaAy ueiig pue jazpay ined YM ye?
OO'STE $ o0Os7s $ 96 4a}40 Jo sisAjeue pue piojpuel spidey pues yz yeD
OS'LST $ o0S¢s S$ €0 plojpuel yy ym pews pue 1eD
OS 28T $ OOSLE $ sO wos Byep 0} peoidn pue 1sn pue ION 03 UOIINLISIP 104 af MOY Yyser aedaig
O5°79Z $ ooses $ 50 flepaIeM MalAal 0} DISNYIE” YM Hed.
OS LEE $ o0sZe $ 60 quani8uo} pue jazpan ined YIM eo MOY YyseD
OS TLE $ 00S7S $ 60 SuePUa] PUL SLD YM MOL Used MalAay
O0°S%S $ oo'Ss¢s $ OT sJ@pUd] PUL SYD YI MO] YSeo MalAay
00°SOT $ 006% $ 70 SUYsg puke $,eys15 124 JEPUD} PUe AYE YIM seu Sut
OS LEZ $ on'sZy $ 0 Wd DON YHM HED VOHeMUNUUIOD da} WUWO> JoNpalg/suoUpas,
OS ZOTT $ on'SzS $ Tt S}UBLUSSINGSIP BUNT JO LONEINDIe jessy
OS ST $ o0's7s $ 0 Suryjesp jear soj auiyjeg seq azvewiwns
OS’ LST $ ao'ses $ €0 squawded saquiaydas :as jWwEW Aig jewe pur suauiAed qual ma}Aay
Of L8T $ OSE $ SO pajesoye asuadxe jsauaquy pue Rg YUM UOHeI0} Aq sped Aint auedalg
00'OST S$ O0SLE $ vo Bunuiy pouAed pue ‘Burwiy asop puae yous ‘saay jeuaissajoid ssnosip - eo MOY YSeD
OS L8T $ once $ 0 sujefas/Surwunsse soy suejd pue sy2esyU03 AioyNIax~a ssnosip 07 AuedwiO? YUM H]e>
OS LST $ o0S7S § €0 JuaWpUaWe aseal PU HOH tas spewy
Ogzs $ o0'szs § TO plojpue] oozewejey peg
oo'ozp § ooszs $ 80 juawpuawe asea] pasodoud :a/ puojpue; ewes pue Ped jeIsO}SIY JGUO ajeasD
OO'STE $ o0'S%S $ 90 Auedwios pue Japua] ym ajepdn uojenoau ase}
OS'LST $ o0'ses $ €0 sua} juaWpUale asea} Buipsedad Auedwwoo yiIM [fea pue psojpue] UeYOH YIM YeD
OS ZST $ 00'szs $ €0 sjeoueuy isn8ny so jw3t AYg YUM HeD
O0°SZS $ o0°S%5 §$ OT Jepuay pure Aig UM Malaga ainD
O0'OTZ $ oases $ v0 O35 ‘Yueq JUSUISeAU ‘SiapUa] YUM HEPaIeM MaiAas 03 |fe>
00061 S$ Onséy $ v0 snjejs uonenogeu asesj jeadoy Jo maiaay
OS°266 $ 90°S7S $ 6T alepdn yepeyem pue ajepdn may yse>
OV Zst $ o0's7s $ £0 UuoIeULOsU! paysanba. pro;puey 70439 PUe OFD Adg feu
OO'OTZ $ 0067S $ vO psojpuel W0Iaq 10) Ped Jead ¢ Jo UCHEaZD
O0'OSy $ o0sLE § @T shjejs asea] ajesodio9 pue ‘Jseda10} piemioj O8 ‘sjenyoe yaam JOU MaiAa, - [eI MOY Yse>
OS LSE $ ooS7s § £0 Sunway Sussop :au jasunos pue sowqap YUM Bunsayy
Os 79% $ o0sz7s $ sO SjJuawipuewe osea] JO SNjels :a4 suapuay pue OID AY YUM fed
o0°sot $ o00'ses s 76 JuauAed 10} Sdd1OAUI aay }eUOISSAjOAd Jo UOHIAHOD
OS'LST $ 00'szs$ $ €0 suonenjodgeu asea; ujosuly pue pueyoH UO sprewy
o0'0e9 $ ons7s $ et Auedwoo ym mainas MOY yseD
OO'OTz $ costs $ pO FSUBYLUy YY He5 UOHEIUNLUWUOD Sa IWLWOD JOYPsaID/sJOHp|ID
OG 2ST $ o0s7s $ €0 suonenogeu Juawupuawe asea] pueyou jo uoeIUnUWOD
O0°SOT $ o0'Sszs $ ZO Ayadoud jeuosuad jo peAOWAs JO} Aig 72 UIADY 0} Juss OJU) PeWOD
OS L9E $ oo'szs § £0 S}USLUPUBWE BSP9] UIETIAS UO SetIO} Quid YUM HeUa OF 03 puodsay
OSes $ 90S¢s $ TO JUSUIPUBLUE BS29] 232 PsoppUey PUuRLOL UAL
O0°08E S$ 00SLy § 80 Sujuodas YOW 34 5 wif pue “g suUD “N ined YM YeD
OS 7LT $ o0sZs $ €0 suonjenogau pojpuey jo snyeqs uo jneg Ag pasedaid joayspeaids jo malnay
OS 7LE $ oosZs $ €0 SISAJ2UB YSed pue ASO] JBqO}O M UO] ddd 3 ped pue UYOs /M Ye>
OD ZLSt $ 90'S%s $ €0 Auediuod pue Japuay panes ‘puojpuey soquy uuy YUM site
OF 28T $ 00'SZE $ 90 SUO[SSNOSIP JOquy UU PUue PURTOH 404 ajy asoys Aq sajes ayepdry
OO'SLE $ O0'SZE $ OT SisAjeue 1SB3as0} aIB|sI Pue Isedai0j UI SjeNjoe yam JOLd alepdn,
Q0°S2Z $ OO'SZE s 90 MOLL YSED Ul SaBUeYD ssNosip 03 JapUa; Pue UOPOseYy YUM ed
OF Le $ O00'SLE $ to INM YIM asea} Juswdinba equawy Jo UOI}es0d1079 aseay WyUOD
O0'OST $ O0°SLE $ 70 BSO/) Bd JO SNIeIs pue ‘sanss} dy “eUsOY O1d pH ssndsip - yeo Moy Yysed
OO'OST $ oOsZEe § ro 2dwiod 0] puas pue asuadxa Asuednazo pur quad jenyoe LM seI310} BULIOY O44 pH aIepdy
OO°SZET $ 00'sZE $ O€ s a8esanaq puke pooj jo AioBaIe2 Aq SOD pue sajes yn WIdS - IseIaIO4 BLLIOY O1g YO axepdH,
OS ZIT § OOsLe $ €0 Vedi 10] Winquejuiy Ua}3 LuOd ayy Buu yosAed asiaad pue MalAay
OFLe $ oOsZe §$ TO BU Old 7D Suidjuep jeapry pan 03 ewes puas
00'00€ $ OO'SLE S$ 80 $NJ23S HOW Ssnosip 0} sueAy UeLIg pue jazyan jneg YIM [12>
OO'STE $ oo's7s $ 90 pso|puel 104 Ped Aing gy suns
OD LST $ oos7s $ €0 SISAMBUE YSED 9B URO} ddd UWYOr pue WIT YM 1129
OO'OTZ $ ons7s $ oO SSaUaAIZI0J ddd PUE JUaSUOD gS¥ JO UOISSNISIG
OS'L79T $ o0’s7s S$ TE 49pUa| Pounsas pue Auedwios 0] sayepdn psojpuey
oo ate $ o0szs $ 30 {sidu9 ‘uelg) ¥aaID POY YM UGISSNISIP HOW
OS TLE $ oaszs 5 £0 Ajsed WEI YS] - YOW 34 [eg pue uweLg ‘SYD /M We
0-797 $ 00'S7S § so ff2a71eM meaivas 03 (Uaqoy) JayxUeg JUsWISBAU] YM Bunsayy
sumqunowy sided ward idee anoH ‘Gopduoseg

[aZHON [Ned
saaAy UeLg
JOZYON [Ned
{97H jNed
aouled SYD
faZeN Ned
JOZHON jneg
Bouad SYD
jazHaN ine
aouled SYD
JOZHON [ned
JazHAN ined
JOZ7HBN [Neg
saady ubLg
[OZUON [Ned
jOZ8N [Ned
leZHEN [Neg
BQH@d SUUD
BosHad SYD
BOs19g SUUD
JOZUON [ned
JOZHON [Ned
faZHEN [neg
{AZHON INed
JOZHON [ned
(O2HON [ed
fOZHEN [Ned
fezHaN ined
suaAy ueug
fezHaN neg
[aZBN [Neg
JOZYON |Ned
Based SHUD
JOZUON [Ned
[OZWON [Ned
jOZHAN INed
PZHON [eg
[AZHOIN jNed
Jazyen [neg
JOZHAN [Ned
{@2U8N [Ned
[OZHON [neg
J@ZHEN [Neg
suady urLg
uewsuey wit
uewisueD Wit
JOZHON ined
outa SYD
addled SYD
aoted SYD
ated suYyD
Boned SUYD
atag SUD
Bled SYD
a24led SYD
a0u1ad SYD
doula SYD
[OZHON [Ned
[9ZHON [ned
[PZHON [neg
JOZHON [ned
(OZHN [ned
ueusueS Wit
JBZHON neg

0z02/21/6
0707/T1/6
OZ0Z/T/6
O%07/T1/6
O70Z/11/6
0Z0%/T1/6
0702/11/6
0702/T1/6
0Z07/T1/6
OZ07/T1/6
azor/tt/6
OZ0Z/T1/6
Oz0z/T1/6
OZ07/0T/6
0702/01/6
0207/O1/6
0%0z/0T/6
0202/0t/6
070Z/0T/6
oz0z/ot/6
oz0z/ot/6
0202/01/6
0707/0T/6
ozaz/at/6
0Z0Z/0T/6
0702/01/6
0Z0Z/0T/6
0202/0T/6
0702/6/6
oz0z/6/6
0707/6/6
0202/6/6
a20z/6/6
0207/6/6
0702/6/6
0202/6/6
0702/6/6
oz07/6/6
oz02/6/6
0202/6/6
020z/6/6
0%07/6/6
0202/6/6
0207/8/6
0207/8/6
0202/8/6
0z0z/2/6
0207/8/6
0207/8/6
0702/8/6
0Z07/8/6
002 /8/6
0202/8/6
0707 /8/6
oz0z/8/6
0207/8/6
0207/8/6
0202/8/6
0202/8/6
0202/8/6
0702/8/6
0707/8/6
o7z0z/38/6
0207/8/6

 

qeuapsroend

seg

QMl-Ly61-02 +4 2829
(spidey puesp) uesiyriw so LNSIG WaISeM
OTT saunqua, Aygieg
03/16/2021 Page 8 of 12

20-01947-jwo Doc #:447-4 Filed:

Case

 

OT jog

 

 

 
 

 

 

 

 

 

 

 

 

 

 

OO OTZ $ o0'GtS § 0 JaAng pue Adg wolg Indus uo paseg junowe ain S4D astAay UOEIUNLILWUOD sa}HULUIED JoUpes)/saoupasD jazpay [neg 0z0z/9T/6
00'SL $ ooze $ 70 Jays WA} ayo SID MalAay suoneiadg ssauisng DHS SUYD 0707z/91/6
Os Le $ oo szZe $ To Moda sajes yselj paiepdn gid jo ajAy puas suoieiadg ssouisng adie SUD 0707/91/6
OS'297 $ o0sLe $s £0 JIBIJUOS $45 ssndsip pue syenqoe MatAas - ed MOL USER suoljeiadg sseuisng adults SUUD 0702/91/6
OS'L8T $ o0sZEe $ $90 sjenype yaem JoUd YM yse7810) MOjj YyseT ajepdy, suonjeiadg ssauisng Bad SUYD 0707/91 /6
OS'L8T $ o0'sde $s $0 YOOM BYl 10} Sip MOL, YSeD MBL a1eaID suoneiadg ssauisng |IHed SYD 0207/9T/6
OOOTZ $ ooS7s $s 0 pidjpues oj puodsas pue soquy uy MaiAay suonenogen paojpuel POZNAN Neg 0207/91/6
OS L9E $ o00'SzS $ £0 Jaw PUBWe a5e9} UJOIU!] Ups pue Malady suonenoseny puojpuey {OZHON [ned 0702/9T/6
OO OTS $ ao'szs S$ vo 4ajJ0 $49 snipy UOREIUNUIWIOD aa}{{UILUOD JOYUpaly/sicypelD [e2HeN [neg 0707/9T/6
Os£s $ ooSscS $ 10 Het O'8q JO MalAay sisAjeuy Ssauisng ueusued Ulf 0z0z/s1/6
OO'sTT $ coses $ @0 SISAjeue BIND PUR WEP YI¥d S49 a4 Ned/m Hed sishjeuy ssauisng URWUSURS Lut OLOt/9T/6
OS'7ZE § ooses $ €0 aseo 94) uMOp Buipuim 404 Adayesys a2 sean] UYOr M Hep suonesady ssauisng ueusues Wit O%0Z/9T/6
OO'SPE $ oO'sZs $ 90 Aayod uondnizaqui ssauisng 15 Jo Malay suoijeiadg ssauisng uewsues wif 070Z/91/6
00'0EZ $ oO'sZS $ 70 aoueUnsuf UO dNuuaqU! Ssauisng JO JeUap SuajaAesE UO TQ) 84 ZUNY aiqgag /M eI JayiO - BuIA uewsues Wit OZ0Z/ST/6
OS°ZST $ oO'szS $ €0 Azeuiuuns 3e44uU02 $49 ajepdy, UONEINUNWIWOD BaTIUIWO? JONPSI/SONP|ID fOZUON [ned 0207/9T/6
OS ¢9e $ oos7s $ 90 (ag) Umeys °g PAN YUM alnd $49 ssnzsIg UoeIUNUIWOD Ba}IUUOD JOUpa|‘D/sioypes jozaon ined 07z02/91/6
OS'LST $ oos7s $ €6 u suOI81 B1ND P4ojpuey UjOSUl] UOHEUNUILUOD BaqULUO? 4011|pa!g/suOUpas JOZHeN [neg 0702/91/6
05'7S $ oos7s $ TO aad 122 J] wjoour] pews SUOHENOTaN psojpuey {aZHON [Ned 0Z02/91/6
00°SOT $ ooszs $ 70 S}UaWIPUdWe BSea] :84 [SUNOS YIM sHeWwy suOHenozay piojpuey [@ZHON [Ned 070Z/91/6
O0°SOT $ o0's7s $ 70 sisAjele aund pue ue} YOVd S49 WIT YUM Ye sishjeuy ssauisng l8ZH8N [ned 020Z/9T/6
OD L9E $ 005% 5 £0 {23}}0.U05) Ul) pue (asiveg) dy YM UOIssnosip Moy Yse> sisAjeuy ssauisng fezHeN [neg 0z0z/9t/6
o0'0rt'T $ o0D0E $ BE uonesyddy 334 uoneayddy aaj yazan Aespur OZ0Z/ST/6
OS LEZ $ oOSiv $ 90 BOW 8 d SHUD YM [12D Buloday Anjdruyueg suady ueLg 0702/ST/6
OS 277 $ OOSLr $ 60 HOW 34 403Geq) puke SUYD pue [neg YUM yeD Sutpoday Ajjdniyueg saady ueug 07207/St/6
OS'ZS $ cos7s $ TO JUaUIPuaWe aseaj Joquy UUY +84 eUy suo|enogan piojpuey JO7ZHEN [Ned O70z/St/6é
Os zs $ 00'S7s $ TO UONHEIO] NOMeq -94 pewwdyg suOneNOsay psojpuey fOZHON [ned 070¢/St/6
oases $ o0's7s 5 TO piojpuey ajddiy peosg jrewy suonenosay paojpuey [9Z}10N [Neg 0207/S1/6
OS'ZST $ o0's7s 5 £0 Jadeuew Wpasd $49 YUM Hed UOMEOUNULUGD aaT{WULUOD JOUpa|ly/sIOYpss5 [aZ31en [neg 0702/ST/6
OG LeS $ on'Ss7s $ Tt J@YO $49 404 jesodo.d dn away YORE zUNWIWOD seyRUWOD JONpedD/sIOUpIsD PeZTHON [Ned 0702/ST/6
OS’ ZIT $ o00SZE § 0 18 Yodel Burpueysyno BulpseZas ways eyes pue UISUOISIAY JO 31e1S UWO4j SINOU Yeasay suofjesadg ssauisng ale, SYD 0z0z/ST/6
OS 28T $ O0SLE $ $0 SJEDUEUY Bg MaINaY sisijeuy ssaujsng salad SuYy> 0Z0@/ST/6
OS'L8E $ 00SLe $ 50 YOIN Buns SurzeUY jeZHAN [Neg pue sudAy UeLIg YUM Hed Suroday Adjdruyueg S048 SUYD 0202/St/6
os'79% $ oaszs $ $0 Matas HOW aunt Suyyoday Aridnayqueg [9ZH18N [ned 0702/ST/6
OS Le $ OSL $ tO Saqep pua pue els poviad Yum Uodal sajes ysey Jaquiaidas JID puas sisAjeuy ssauisng aaufad SYD 0z0z/St/6
Oo'sd $ oOSLE § 70a SUONGUNSSE jSeIaI04 d]D MaIADY sisAjeuy sseuisng aoulad SYD 0z027/ST/6
00°00 $ ooze $ 80 sjauAed 334 jeuolssajoid pue suonsanb 3se9310j 4I> Maia - [129 MOY YyseD sisAjeuy ssauisng @2Ufdd SYD Oz02/ST/6
OS°LEE $ ooze $ 60 Buriods: uO Matas 0} SueAy UeUg pue jez1aN jNeg YM 11D Sumoday Aajdnqueg S2led SUYD 07207/St/6
Q0°SOT $ ooses $ 270 saxey/SBury (eu -21 UOIssnIsig suojesadg ssaujsng JOzafon (Neg O70Z/ST/6
O0°S7S $ oos7s $ OT WWE AJsg YUM suOReiado pue MOYYseD Jo MBIAaY suajeiedg ssauisng lezHeN [neg 0z02/ST/6
OS'ZST $ o0'S7s $ €0 ayepdy sn3eis s8ujpeaid Jo MalAaY pue SsULea}H UNO) Je BuepUaRY Je2318N [Red 0c0z/st/6
00'OTZ $ oo'Sszs $ ro daud uunqas xe) 0707 suoljeiadg ssauisng JO2H8N [neg 020Z/ST/6
os tip $ o0'szs § 60 BuiLiodad HOW MaIAa O} Uelg Pue SLY YIM fe Bupvoday Anidnijqueg JBZHBN (ned 0707/ST/6
OS'797 $ oo'Gzs $ $0 Oy Yum squauisnipe YOW unr Burpoday Adydnsyueg {9ZHON [Med 0@07/ST/6
OO'0ET $ o0sLs $ 7a SuONeNOZay pro[pue} JO snyeys jo MalAdY SUONENOBaN psojpuey uelusued Wit 0207/ST/6
Q0°04S $ O0°SLb $ 2@t Bays BoUueLE YOW 84 Ned PUP SYD YUM ed Buroday Ardnsqueg suahy uel 0202/vT/6
OO'STE $ 007s $ 90 “Hpd PUue M|IAd! TUBWIPUaLUE IN “UjOIUT] SuOeOSaN psojpuey JPZHON [Ned 0z0z/vt/6
OS'L9E $ aos7s $ £0 piojpUe; *B OID/Siapuiay 03 siiewa puojpueRl Joquy UU SUOREILOB3N Pso;pUET fozyien [ned 0702/vT/6
00'SZ $ ooSsZe $ 70 ydys aduejeq auNs JO pua 0} ayep UONNad WO4j UOI]EIPIUODOs JUBLUASINGSIP aun MalAay, Surpoday Arjdnayueg Boag SUD 0z0t/71/6
OO'SLE $ o00'sZe $ OT JUNOD JUBINESAZ FIMO} 40} S!ENIVE GTOT “SA SaSuadNa SeI90} YseD JID azAjeUy sisApeuy ssauisng aoHag SUD O@07/vT/6
oo'sZ $ cosze $ 20 MO}f USED UO VY}O afAy wow Suorsanb yy weay Ajieg 0} ewe puss sisAjeuy ssauisng aonad SUD O0z0z/r1/6
00'Stz $ oo'sze $ 90 3299405 MO}} USED SSNISIP O} EHO AfAy YUM JED stsAjeuy ssauisng BIB SUYD 0z0z/vT/6
OS L8T $ OO'SsZE $ $0 did $0 ELAQ ajAy Luo IseIII0} MaIADY, s{shjeuy ssauisng aaHed SUYD 0%02/vT/6
00'ssz‘€ $ onszs $ 74 squauisn{pe YO aunr Suyvoday Aaydniyueg PZ1ON Ned otoz/vt/6
OS'LST $ aos7s $ €0 Paojpuel Joqay uLy ysiM feo auoYd ew suOHeNOBaN psojpuey feZH0N [Neg 0z0Z/¥T/6
OO'SOT § oo's7s $ tO MBIAII YOY SAD UONZIUNLIWIOD asay{WUOED JOyWpaig/suONpaD fozyaN [ned 0z0t/vT/6
OSLST $ o0'szs $ €0 suoljsanb uewiteYy> Aig :21 uoneajdde wea ddd MalNaY uOReUNWIWOD ad LUWOD 10YpPI4)/SIONp|sD f9ZHON ined Oz0z/v1/6
00'soT $ o0's¢s $ 70 Paojpuey ioqiy uu YUM spiewug suoenogan p1ojpuey [8ZHON [Neg 0202/¥T/6
00°0TZ $ o0'szs $ oO 03) 40) Alewiuins snyeys aseay SuONeNOZaN P4oypuey JZHON ined 0202/¥T/6
OS LST $ ose $ €0 suorze(qo ajes pue sapual ddd +84 feUg J9pPUdT YUM SUOISSNISIg f9ZHON [ned 020t/PT/6
O0'OSP $ o0'sze $ tT Supoday YOW Bujpsesai jaZIaN [Neg pue siaAy UeLg YUM [eD Sumpoday Aridnaqueg BHO, SUUD 0207/¥T/6
00°09 $ ooszs $ tt UeLg PUR SHU YUM MajAad UOISIA]s HOW auny Sumpoday Aaqydruyueg JezH9ON [Ned O%0¢/vT/6
OS LETT $ o0n'sZy $ S% SUOISIAGA HOW aun Sumoday Ajdniyueg suady ueuig 0z0z/Et/6
OS'2TE $ oosZe $ €0 I} MOL) USED Mau aje3aiD stsAjeuy ssauisng sousd SUYD 0z0t/z1/6
OO'STE $ _00°S%S 5 90 48090104 9g sisAjeue aaj |eUOISsajO0 sishjeuy ssauisng JOZTON [neg 0z0z/71/6
qanowy stelle ‘Seu see SInoH Gondiaseg Kosaye3 pelord Teuayssoyang TED

QMl-Ly6T-02 # 2529
(spidey puesg) uediyoiw jo puysig WassEMy
D117 ‘saunquag Ajgieg
03/16/2021 Page 9 of 12

20-01947-jwo Doc #:447-4 Filed:

Case

 

OLjOL

 

 

 

 

 

 

OOOTz $ oos7s $ v0 {YOM JuaWAasINgsig Aint Surpoday Aaydnaqueg JOZHON [ned 0207/12/6
OO'STE $ cos7s $ 90 sisenbai pio;pue] snosueyaqsiw suonesady ssauisng JOZUON Ned 0Z0Z/1Z/6
OF ZST $ o0s7s $ ¢€90 sjUsWAed puke speuajap jo UOeNIIeD 10.199g SUORNOBaN Ploypuey JOZHON [Ned O@OU/TZ/6
OOOcr $ 00szS $ 86 Piofpue] jo isanbas ye ew0j od Honsg aedoig suol}23083N projpuey fP7HEN Neg 0702/12/6
OO'SbE $ oosZs $ 90 WuiZ]9 242 S49 a2 UYOT ue ined “PUal ‘PAN /m j]eD Jepuay ym suoyssnosiq uewsueg wif oz0z/tz/6
O0'0Ez $ ooszs $ vO wiep aino S49 34 UYoT pue jned/m ye JOSUNOD YUM - BUI, ueuisuey up 0z0z/12/6
OO'STE $ oos7s $ 906 BIND $49 -84 Y8S1D YOY pue jasuNod “Uapus YIM UOISsNISIG JEPUuaT YM suOISsNIsig JOZHON Ned Oz0z/1Z/6
OO'OTZ $ oosz7s $ oO BIND S4D pue ssaroud ayes :au URLUSURD UAL pue Sear] UOT YIM |e) fasuno9 YUM - sdunaay fOZUON Ned OZO@/TZ/6
OO'STE $ ooses $ 90 sisAjeue jesodoud juas Juisuey iseyz suUONeNOsAN Pso[puey fOTHEN ined O70z/T 2/6
0g 79% $ aos7s § 50 psojpues Sursueq ysey yw fe suonenogay puojpuey JOTUON [ned oz0z/12/6
00°SOT $ o00szs $ 70 JuaWpuaue paynsexe ‘as Auediuod 34} pue 7] UjooUTT YM UOneoTUNUWUO) suoienosay pioppuey JOZHON [ned 0202/T2/6
os'z92z $ o0'szs $ 90 suaAYy g PUR BOMB D YIM MaIAa HOW Aine Burioday Arjdnsyueg JOZWAN [Neg 0702/12/6
00°SOT $ ons7s $ 7% devas snyeys ase] SUONEOZIN PsO}PUe] feZUON Ned 07207/02/6
0S’ 797 $ oo's7s §$ 50 Plojpue} O} HEU puke MalAaI UOISIAGI JUaUIPUae aseay soguy UUYy SUORENOBIN psojpuey ezHEN Ine 0Z0@/07/6
O00°STE $ onses Ss 90 Piojpue| 0} puss pue yusiupuawe asea} pasinas Matnas ‘Od PURHOH MaIAaY suoenosay pucjpuey feZHON [Ned 0707 /07/6
00'SOT $ ose $s z%0 Sully JOd JOqiy UU mainay SUONENOSIN pso}puey JOZHEN [ned 0202/02/6
OO'OTZ $ ooszs $ v0 24 Puojpuel Oo} WaUINIOp pasiras [lela pue sasueyo yuaupuswe aseal ajddiy peosg mainsy SUONENOZAN PsJO;PULT JOZHN ineg 0202/02/6
OS°2ST $ o0ses $ €0 “MBIA! 10} PJO|PUL] O} PUSS PUe SUdISIAg’ JdWIPUaLWe aseay 5,e]815 MaIAdY suOneNosaN piojpuey fOZHON [Ned 0707/02/6
O0'OTZ $ o0szs $ po AAB{ASL JO} J] 0} PUDS PUP SUOISIAd! JUBWUPUaWUe Bseay aUYIag MaIATY SUONRHOSIN psojpuey JOZU8N ined 070Z/07/6
00'OTZ $ o0'szs $ 70 {@SUNGS 0} S]UsWLUOD apiAGid puke JUaLUPUaLe aseal JOquy ULy MalAaYy suonenosan puojpuey faZNEN ined 0%0%/02/6
oo'ozr $ 00'SzS $ 80 Syuatupuawe asea; Sumainad (NM UTM 1129 suHenosay psojpuey jOZUAN [ned 0702/02/6
00°Sz7z $ oO0sLe $ 90 YoneIO;e JsasajU! pue YEO Yum uoNero| Aq SPE B0}s Bg a1edaig Surpodey Aajdniqueg 48d SUYD 9707/07/6
OS L9E $ oos7s $ £0 sHeis JUBUIpPUaUE asea] SnNoHeA 0] sasuodsay suoleosay psoppuey J8Z}8N [Ned 0¢0z/0z/6
OS L9E $ o0'S7S § £0 ajnpayos aouesnsuj sishjeuy ssauisng JOZHON [ned oz0z/o7/6
00'S0T $ o0'szs $ 70 juawpuawe Yeup 0} sLaAME] OJ SJulod [eap yoslag ewWg suonenogan piojpuey yeZHaN ined 020Z/02/6
OS'LST $ 00'SzS $s €0 MBAS JUBLUPUaLUe 527375 suonenogan piojpuey pOZVAN ined 0702/07/6
00'SOT $ o00°s7s $ 70 MalAai OSes] PURO suonenosay piojpucy [OZHON neg 0@07/02/6
OD LST $ o0's7s $ £0 SUPS JUaUIPUaLUe asea] Buisuey seg suonenogay puojpuey] fOZ7HON jNeg 0207/02/6
ozs $ 90°SZS $s 10 adendue] juas ade}uaaied psepuels uo supe Auedwos pewy SUuOHeOBaN psojpuey [®2ZHAN [Neg 0z07/07/6
Og 79% $ 0057S 5 $0 MatAad oseaj JOquy uLy suotenoday psojpuey [@ZHON [Red 0202/02/6
00'0Tz $ o0'szs $ v0 S49 Wit YUM {12> YOHTeTTUNWULG? Ba} UWO} JoNpal9/ssoUpas [OZHAN [Ned 0202/61/6
00'0EZ $ oosZs $ 70 BWeS 81 [Ned/M [129 PUE S45 a4 PAN WOs }eWa JO MalAay UOMENUNUIOD Say WUWOD soNpPesz/ssoUp|sD uewisuen wif 0202/61/6
oo'OsE $ oosZy $ 80 QWs 34 IN Hews 4uys BuNG Ay yUOW MalAad puke auedaig uoHejddy 304 SddAy UELg 070¢/8T/6
Og 7Or $ ose $ £0 Swes 24 UYOS pue ineg/M SHED “$4 uO spewia jo MaIAay UOPLMUNWWUOD sd} WLWO> LON pas5/SIOyP|sD ueuisueD wif O70Z/8T/6
00°SOT $ oo's7s $ zo Psojpue] OF WjooUT] Jo} JUaLUpUaLUE payaxe PeWZ suoHenosaN psojpue] [9ZHON [Ned 0707/8T/6
OO'OTZ $ oos7s $ 0 Jasunod 0] pajlewa juawpuawe snotaaid pue syjulod ssauisng Suisue] $23 suONenOsaN psojpuey laZHON [Neg 0702/8T/6
ao'ezy $ ooszs $ 80 MajABs aseay uLyag JeIdOH Ue 5.21035 suoienosen psojpuey [8ZHON [neg 0707/8T/6
OS'Z9Z $ costs $ FO JON UBM HED UONEIUNUIOD soTIWWIOD JOUpasy/sioNpasD OZ38N neg 0707 /8T/6
00°OTZ $ ooszs S$ v0 HeayeM as Jepual YM Hed 4o1g9g YUM - sBunsay JOZHON [Hed 0207/8T/6
OSLE $ oosZEe $ TO di2 40 824 afAy 0} mo Yyse? palepdn puas sisAjeuy ssauisng B018d SYD 0z07z/8t/6
OS L9€ $ 00'SzS $ “£0 SyUOWIPUaUR aseay ‘31 [NM PUR OF YUM eD SUORENOBaN psojpuey [PZHAN [ned 0202/8T/6
OS'ZST $ ooszs $ €0 O33 YUM sep 40Ig9q YUM - SBUNDIIW [OZUON [neg 0207/8T/6
OS'ZST $ ooses $ £0 S45 UIIM SucTesuaAUdd ‘sexey ‘SHE UONPHUNUHUOD DePUNUOD JOUPas9/SuoWp|sD JOZHEN [Ned O%07/8T/6
OO'OTZ $ oo'Ssz7s $ yo OSC [34 48402g aoUeUNSU! YM UOISSNosIq suoneiadg ssauisng jozveN ned 0202/81/6
Os'Z60'T $ 00°SZP $ €7 saynpayos Sunsoddns panssoy maiaal pue ysanbas ‘sjemueuy HOW Ainr mataes pue auedaig Bunoday Arjdnayqueg saady ueug OtOt/LT/6
OS ZIT $ cose $ €0 *egpasj apinaid pue gid Jo eHYO alAy WiOdy sUarsaNb jo sy MalAaY sishjeuy ssauisng BIB SYD O2OZ/LT/6
OS’ Z8T $ OO'SZE $ 0 MBIADL J1BU3 JO; BUS aYy Paseys 0} peojdn pue DN pue Ish 404 aj IseIdI0} aeaID suojeisdo ssauisng anuiad SuYD OZ02/L1/6
OS'Z8T $ OOSLe $ gO AABIABA ISEISIO} MOY YSED Ul PassNIsIp sajepdn YUM aly yseI910j Mau ajeas) sugneiadg ssauisng BoHad SLYD OtOz/LT/6
OS L8T $ 0O'SZE $ so b gy uado pue ‘squawiAed qual ssnsip “yse90705 ‘SA Spendoe 03 deded apracid - eo Moy Yse> suaieiadg ssauisng oH SUYD OZ0Z/LT/6
00°SOT $ aoszs 5 76 Ti Bursuey seq suone Osan psojpuey {PZHON ined Ot0Z/LT/6
00°SOT $ o0'szs $ 20 dSe9] BAYO Ye) OFC +34 JOIQep YIM UOISsNdSIg suonesadQ ssauisng fezHeN ined 0202/21/6
00°STE $ ooses $ 90 3820910) pseMio}-08 isn{pe puke syjnsai yaam sold mainay sishpeuy ssouisng jazuaN ined OZOT/LT/6
00°SOT $ onszs $ 70 ysodap pue sauna ‘suna} sqejorg sas speuly VOHEHUNLUWIOD SazTUWIWOD 1ONp|s9/suOHp|sD fOZUSN INeg OTOT/LT/6
OS'L9€ $ oases $ £0 Safes 1se990} pue JUuaUAe| diy Joy MOY se? ayepdn sisdjeuy Ssauisng f8ZHON [He O70z/LT/6
OS ZS $ ooszs $ TO SUOIEIOIA BUILOZ <4 jet VOREIMUNUIUIOD eaIIWWOD LOUpss5/suoUp|D ZEN [Neg O0702/£1/6
00°SOT § o0's7s $ tO 40430 $4 84 Spetug YOHeoUNUIWIOD aaTWWWOD JOUpas /SJONpeID JOZUSN ined OZ0Z/LT/6
Os 7S $ o0'ses $ TO Buyjy xeq sajes ‘a1 t9][o.3U09 YAM 12> suaijesedg ssauisng feTUON [Ned O20Z/LT/6
o$'zs $ oo'ses $ to 49JJ0 $45 :34 PAN YM ed woe IUNUIWIED aaT{WIWIOD JONpP|19/s10UP|LD jOZUIN [Ned oz0z/Lt/6
OO'OTZ $ o0s7s $ v0 4a}jO $4 -84 UBLUISURD WIT YM HED YOReIUNUIWOD BaTHULUOD JOWpasg/ssOUpes feZHEN [ned 0702/21/6
00°GEZ $ o0sZs $ yO SUU}2p9 24ND PUR WIVd 34 feud $45 JO Ma[Aal puke [Ned /M Hed WOH eo|UNWUIOD BaTYUWLUOED 1071P919 /S4ONPSID ueUsued WE 0202/21/6
00'06s't $ 0000 $ €S uoweajddy aay uoneayddy aay = jazWaN Aaspury 020%/9T/6
00's99 $ 00'sep $ vt HOW Aing 40) UoneUUOjU! jepueUy YOW Ainy aiedaad pue ayduoD Sunroday Anidnyjueg suady ueiig 0z02/9T/6
OO'STE $ ooszs $ 90 SquawAed jo Buln pue jusUpuaWwe aseaj Ul SuONIUap sajes prepueys pasodoud jlewy suonenogan psojpue) [aZHaN (ned 070Z/9T/6
OS Z4T $ 0067s $ €0 quaupuawe aseaj pueyoH a4 :31 Ajdau pue MalAay suonenogan piojpuey JOZION [Ned 0%02/9T/6
Thad See Seu sae ‘simon uondred TOMS Balog Teuopssajorg eo

QMl- 261-02 1 85e
(spidey pues) uesiyaiy yo WISI Wasa
O71 ‘saunqua, Aygieg
03/16/2021 Page 10 of 12

20-01947-jwo Doc #:447-4 Filed:

Case

 

OFjO8

  

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

ov'oty S$ o0's¢s $ 30 y@8png umopulM UT pUe ‘qJasoy Uaser ‘sean] UYOS YIM HeD Jasuno YIM - sBuneayy [azqhen jneg 0707/¥7/6
OS'ZSTE $ ooszs $ €0 YUNG] JO Malad pue syewz sisAjeuy ssauisng JOZHON [ed O20t/¥7/6
oo'sot $ oO'STS $ zo {PN} O39 YUM UMop pulM ssnasig sishjeuy ssouisng JOTHON Ned Ot0¢/v2/6
OO'SsTE $ oo'Szs $s 90 SaJeUiIsSa MAU JO} {jeLaIeM PU saa] jeUOIssajoid ysnipy sisAjeuy ssauisng JOcHON ined 0%0%/vz/6
00'sez'z $ ooSzs 3 tv eBpng UMOPpUIM puke jJe9}eM “seII./0J Ysed asAay sishjeuy ssauisng fOcHON ined 0t0z/E7/6
O0'SPE $ oO'szs $s 90 saniiqell paumnsse niyy Jupom pue ydiy jo MalAay S$a201g aes ueulsueg wif O20z/E7/6
OO'OTZ $ o0'sz7s Ss vo 48PUd] YIM UOISSNISIp 3in3 JOpUaA pur aseaj YeLaieA, 403G9 YUM - SBUNDIW fozqen [ned 0202/€2/6
ooozr $ ooszs $ #0 UWINJO4 XE} (BUY Sed SJURIUNO VIE Xe} YIM [feD 4039aq UUM - SBuQe0y) JOTHAN [Neg O7%07/€2/6
OS LST $ oo'ses $ €0 suolpafqo pue sasea; ‘UOlsUues) YTOp :34 PAN YHA HeD Joxgag yum - sBunaayy feTUON [ned 0207/€2/6
OS LST $ o0'Szs $ €0 48Ang pue S49 yu uoredUNWIWOD Be}IWWOD JOp|lD/suOUpssD OTVON Ned 0707/€27/6
00'OTZ $ ooszs $ ¥0 uo17290] Aq $ain2 yy jasuNno. 0} HeWIa pue SazNd psojpuey Jo sisAjeue SUOI}ENOZaN puojpuey PRIeN Ned 0z0z/€Z/6
OS LST $ o0's7s $ £0 suopeo8au aseaj jo snyejs :21 plojpuey pue Auedwoo Sunepdy SUOHeNOBaN PsOjpUuey fa7HEN jneg Oz0z/E2/6
OO'OTZ $ 00'S7s $ v0 SJUSWWOD JUBUIPUBLUe aseay :a4 Pudjpuel SUIIJeg YUM s|Heuua pue HED suonenogany puojpuey JO7HON [Ned 0@07/€Z/6
OO'SZE $ o0sZe s ot SUONI9UOIO1 puke syusUIaze}s Jue Bd BUNIepal YSU. Buroday Andniqueg aed SUYD 0707/€7/6
OSZSt $ o00's7s $ €0 uornzaxe juawin2op duizypeuy paoppuel ajddiy peoig yum peuts pur yea euoydafas suOHeHOSaN psojpuey [azHeN [Ned 0702/€7/6
OS'Z8T $ oo'sZe § so sjenjpe yeom JOLd UO paseq yam jUasIND 10} 9} MO] Yyses ajepdy suoijesadgQ ssausng adil S1qD 0Z07/EZ/6
OO'S7Z% $ 00°SE § 90 Hodas YOW/pua yjUOW Jaquiaidas jo Burn pue sjenyae yaam JOUd Matnal - Peo MOY YyseD suonesadg ssauisng asited SUYD O707/EZ/6
OS £81 $ oosZE $ $0 syenqae yaam Jold yyM yseI910} mo} yse? ayepdy suonesadg ssausng ened SYD O207/E27/6
oss $ ooszs $ TO asea} WO|G a1 SEW suojenogan psojpuey JPTHON [Ned 0202/E€Z/6
oss $ oo'szs $ 10 ased| DEYD 94 sew; suonenodan piojpuey [@20N jneg 0202/€2/6
Os 79Z $ oo szs $ 90 suonjesado pue sjusuAed (3s uowasdeuew Aig YM ed sisAyeuy ssauisng [97H8N [Ned o70z/€t/6
osz9oz $ o0'szs $ $0 J2SUNOD 0} aJe2UNWUED pUue d¥ AdG YIM ound sanpayrsjoy ayouoIay UOHeIUNWWIO da} {WLUOD sOUIpa|s}/suoNp|sD J@2318N INeg 0202/€Z/6
os7%s $ o0'szZs § to JualupUaue 52s p1ojpURl S,21/335 YUM HEU SUOIPEHOZaN pucjpuey JZUEN Ned Ot0z/€27/6
OS ZEE $ oo'SZy $ £0 MOI Ain a4 IN 0} Hews pue 429 Sunoday Aoydnayueg susdy UBLG ovo7/2z/6
OS'LEZ $ 00sey $ 90 a24j8q SYD pue jaz1aN ined YUM 122 HOW Supioday Aydnqueg suady ueLg 0202/22/6
oo'sZe $ oO'sZE 5 OT Sajnpayos yd alepdn pue majaay $$a001g B]eS aaa SYD oz02/z227/6
OS'L9E $ oo'szs $ £0 uonpefgo and sainpayssioy uoneoqunUUIED aayRUUICD 40}pes9/suoupasD [OzHON [Ned oz0e/22/6
OO'SZE $ ooze $ OT papnpul suonesoyje ysasayut pue wed YM ajddiy peosg 10) Ted Bd PENG sisApeuy ssauisng aautad SYD 0%02/2Z/6
00°S0T $ oo'szs $ 70 SyUEIUNOIIE 194 10IQSP YIM | Joxgag yy - sBunaaWy Ja24ON ined 0z02/7%2/6
00°SOT $ o0'Szs $ 70 S84N9 PUL YOW :24 PON Yd Joxgad YUM - sBuaayy JazaN ined 0202/22/6
OS'LE6 $ o0'sZe $ 97 Aigssaau se epal pue aft} UOHeIIUOD|Y pue USWaTEIS yUeg Bq MaIAaY Sumoday Adjdnyueg 823g SYD 07027/7227/6
ose $ O0SLE $ to suoneue)dxa YM psojpue] O4 aff] SOW ST Buses Pue WLLL Woe puas sishjeuy S83 aulad SuyD ozoz/zz/e
Os ZIT $ onsZe § €0 puo[puel 10} Ped Nog Buipsedas jezvan ined YUM Hed sishjeuy $sauy antag suuD 0%02/22/6
Oc Ze $ o0szE §$ t0 uoyduinsse jouAed Ayeg SuipseSau Jajuny Wasieyy 0} asuodsaz pew sisdjeuy ssauisng aaa suyD O20Z/77/6
OS LE $ ose $ TO feyep pledaid 7g 403 Auedwioa jew Bunoday Andnayueg aanag suyD 0z0z/%2/6
Os'79s $ O0SLE $ St YOW 8d JO} suoneHIuOse. pue syuauajels yueg apidwo0D Bulmoday Ajdniyqueg @onad¢ SUD 0707/ZZ/6
0S'£8T $ o00'sZE $ 0 SuaAy URLIG PUE |@ZHON [Ned YUM 29 YOW Supsoday Aaydnqueg auld SUYD 0702/22/6
ao'OsTt $ O0SLE $ vO SUOISSNISIP PEIUOD $45 UE Sysanbas YO MAIAIL - fed MOY YseD sisAjeuy ssouisng DOHA SUYD 070Z/7Z/6
OS'LST $ o00's7s $ £0 JuaUipuauie :31 psojpue| Sursuey sez yam ed suonenosan piojpuey JOTHON neg 0z02/22/6
OFZST $ 90°57 $ €0 sajonb 123 Od 40; aseajas JaARG :au Hew; suonjeladg ssauisng ZHAN Neg 0702/7z/6
05°29 § oo's7s $ $0 Aueduios pur suapuay ‘S45 YM He YOReaUNUWIOD aaNWWOD J01p|s9/s10NpPAI) jazven [ned 0z02/22/6
OS'28Z § oogss § sO 4uje}9 243 jOge eI 01 S49 pue UOJeYs /M fe> woRes}UNUILOD aa} yULWIOD J0Npe19/sIONpeLD ueusues Wi oz0z/zz/6
OSLST $ o0's7s $ €0 puojpue] 10} PEq HONS SuipseBad sy yum ied sisAjeuy ssauisng [eZHON [Ned 0%0Z/72/6
OS ZST $ o0szs $ €0 49302q PUR {ISUNOD YM S}fe] pue aoueINsU: OY ‘34 slewy sisAjeuy ssauisng Pe2HAN [Ned 0202/72/6
OS L9E $ o0S7S $ £0 Bud Oud aangny 31 Auedwios pue 957 YM seg sisAjeuy ssauisng [22UON [ned o70z/72/6
OF L9E $ 00°s¢s $ £0 Saseal Jo sn}e4S UO spuojpue| Oo} s|fes dn-moyo4 suoHeROsaN psojpuey [aZHON [Neg 020¢/22/6
OO'OTZ $ oos7s $ v0 suoneiado pue Moy Yysed ‘aa Auedwuos yum ]e> stsAjeuy ssauisng JeZHEN [Neg 0@0¢/22/6
ozs $ o00°S%s $ 10 YOW Suipueysino saz rysinyoed yam pew3 Surpoday Ajjdnyqueg (9ZH18N (neg 020%/227/6
0S'79z $ o0's7s $ $0 uelig pue SYD YM 122 HOW Surioday Aaydniyueg JOZH9N [ned 0202/22/6
os79z $ oo'szs $ sO YOW Aint so mainay Buypoday Anydnqueg (@ZHON Ned 0702/22/6
OS°LE6 $ OnSZE $ S$? psojpue; 310238q 10} suoNsanb 0} sasuodsad Se jjam Se PEd STL PU Td WLLL UM ayy pjing sisAjeuy ssaursng Salad SUYD 070t/22/6
00'0rs $ oo'szs $ OT YOIN JO} ainpayps quauasingsip azyeuly Bureday Aoydnuyueg fezv18N [Neg 0202/27/6
os7zee S$ 00°SLy $ La anpayps juawasingsip Aint jo Mataay Bunoday Anydn.queg suahy ueug 0Z0%/T2/6
OS 2TL $ 00SLr $ ST Bury YOW Ainy azjeuy 03 YeD Suroday Argdnayueg sasdy UeLg ozoz/tz/e
OS LEZ $ O0'SLr s 50 d SHUD pue Ny ined UM HOW Aing mataay Bunoday Andnayueg suaAy UeLg 0z0z/127/6
as'79S $ oosZe $ St YOIN Zd Burpiedau suaAy uelig pur jazyan jneg YUM eI dn moog Buroday Andnqueg aaHad SYD 0202/17/6
Os 282 $ o0'SLE $ TZ MOI 40} a}fy UOTelISuOSa4 pue judUIEZeIs yuk Ly PeEpay Suroday Arqydnuyueg BIuSd SYD 0z0z/t2/6
00'008'T $ oosLe $ OF SHOW 40 SuoHelaUOza pue JuaUazEys yUeG Bq PUe Z¢ sidui0> Burpoday Aaydnuyueg Sujed SHYD 020%/tz/6
Ose $ OOSLE $ 9 389M JOU 40} Oda safes YseYy did Puss sishjeuy ssausng Boule SHYUD 0207/TZ/6
Osztt $ onSsZE $ €0 2d puke 9d 404 spredaid mainay Buypoday Aajdnayqueg aouled SYD 0202/12/6
OS'248T $ o0SLE $ $0 SNIEIS YOW Ld SsMasip 0} sueAy UeLg pue jaZHAN [Neg YUM 72> surmoday Argdnjueg B28 SUYD 0707/TZ/6
OSL8L $ ooSszs $ st MBIA HOW AINT Suroday Adjdnaqueg JO2219N [ned Oc0t/T 2/6
Os Zst $ o0szs $ €0 quad dn days 40} justwupuaie Woujag astnay suonenogan piojpuey fozHaN [neg 0z07/TZ/6
00°089°T S$ o00s7s $ ve speyap juawasangsiq Ajny Buoday Anjdnsjqueg JOziON [Ned 0%07/12/6
Junouy sets Tey oe ‘Snon Tosapasog Tiatages woloig jeuowssagord Teo

GME Lpst-07 24 38e9
(spidey puesp) uediysiw jo Dinsiq UsaIsam
OTT ‘sasnqua, Ajgieg
03/16/2021 Page 11 of 12

20-01947-jwo Doc #:447-4 Filed:

Case

 

OTIO6

 

 

 

 
 

 

 

 

 

 

 

 

 

Os Ze $ 00°SLE $s TO BSIABd PUR MatAal 0} SaINpa|ls Yay JO} Ares UONeBIay +NAA Puss SSOIOId BES edad SYD 0707 /87/6
00'Ssé $ g0°SZE § zo ysedas0 xeq Apadoid Supuosdn suipseBas saiyjneg wit YUM 12D sisAjeuy ssoursng soled SYD 0207/87/6
os'z89 $ oos7s $ eT Auedusos Woy 19 parepdn 10 syuawasingsip IsnBny azyeury Buyroday Andniyueg fazHON [Ned 0702/82/6
OSL $ o00'SZe $ 7 pus popad pue yaam 10} suodai sajes ysey MaIAay sishjeuy ssaujsng B048d SUYD O70Z/8Z/6
OS LST $ o0s7s $ €0 Sayes UO saa} pues pau :aa (Maspuyy ‘Wy ‘es1Uaq) AIS UNM HED sudijesadg ssouisng [Azan [Red 0202/82/6
O0°SOT $ o0Ss¢s $ 20 YUNG) (92 Joyo7g YM UOResUNUWOD sudjjesadg ssauisng lezafon [Red 0702 /82/6
Os'4ST $ o0's7s $ £0 dM *24 390 YH HED UOHEaUNWWOD aaI {WWE JOUp|:D/siOjpP|LD fozafon [neg 0207 /87/6
00'09£ $ 00°SLb $ OT N ined pue J SYD YIM YO IsnEny matnas pue asedaig Buloday Aajdruyueg suaAy ueLig 0z02/47/6
00°00 $ O0'sZe $ 30 DON 40) sBouRLeA MO} Ysed yENIDe “sA ISeIBI0; Jo sisAjeUe jeIVOIsTY PING sisdjeuy ssauisng BAH, SUUD 0707/22/6
00'0G9 $ onsLe $ 9T HOI IsnEny Mataas 0} J977/8N [Neg pue SIdAy UeLG YUM 12> Buodey Andnajueg Bled SUYD 020z/27/6
00's $ 00Sse@s $ oT YOW isngny Surodey Arjdnaqueg JOZHAN ined 0202/22/6
OS'£8T $ a0'SlEe $ gO “‘UOpPOWseY Jo JEPOEd uNsny 3 Juas pue aadojdusa Aq ayy osAed ayesodioa ping $$330iq BES awed SYD 0z0z/£7/6
OS Z8E § oOsZe §$ SO Aueduios 03 ainquisip pue yaam Juande 40) ayy mol ysed 93eaI5 sishjeuy ssauisng add SUYD 0202/27/6
OS LE $ OO'SLE $ TO JeEpngq uMop pulMm BulpseBa uapsoyy Sawsey Woy RW 0] Sasuodsas puas UORRIUNULUGD BaIWUILUO> JONpas)/SIOHPas) aouied SUD O¢07/L2/6
OF Ze § aO'sLe §$ TO ssauped [sudyuly 20) sisAjeue xe} edad Sunsanbai saiyynes ull 0} [felua puas sisAjeuy ssouisng Bula, SUYD OCOz/LE6
ooze $ oo'sZE $ To sued ysuayuly wWO1y UORSenb 0] asuodsas ul (NMA Woy VOR eWUO;N UNE) (6)(q)E05 Isenbay S8B00dd a}eg Balled sly ozoz/éz/6
oO'sZe $ O0'SsLe $ OT SIBULEd ISIOYWY JO JAZHEN Neg pue UapsoY) sewer YM [JeD uoResUNUUOD aaTILUWOD Joypa.g/sioypalD anda SUD o20e/£2/6
oo'oez $ oo'ses $ va fEUIB SLSQOY PUB ION M EI WO Ur MOHOY a4 Ned /M ED YoRRaUNUIWOD aay ILULOD JONpasD/sIONpALD uewsues wif oz0z/L2/6
OS LST $ o'szs $ €0 20/N 10) suoysanb dn-moyoy samsuy voReotuNUUIED aaz3;UWIOD JoNpag/sioNpar) [8228N [Ned o207/£2/6
00'otz § 00'szs $ ¥o sysanbed uopoysey pur {Jeo JON Uo ueWsURD f ayepdy UOIesIUNWUICD say yjUIWIOD JOUpa.)/siOypa|ly {O7UEN [Ned 070z/£z/6
00'Szs $ ooszs $ OT yeSpnq uMop pum :31 v4 DON WM yeD YOHeIUNUWOD aaITWUWOD JOYPaID/sIOHP|D [OZHaN (ned 0702/L7/6
00°S08 $ co'SZs $ PT 1OSIp ‘pseMio} peol pue uoneipaw pue Suyeay sAepsaysad ai jneg pue Yor M syed ann {asuNoD YXM - sBuaayy uewsueg wif 020¢/92/6
OS'29€ § oo'szs $ £0 uonelpauw pue Supeay $Aepsaysad wit iBIM HeD Jasuno> yum - sBunaay JOZHN ined ozoz/9z/6
00'STE $ 00'SzS $ 90 yedpng umog pul 405 dnyoeq ION alepyosuoD YoyerUNUIWOD aa] YWWUOD JONpas)/ssoNp|I9 [BZWAN ined 0202/92/6
OO'STE $ o0'szs $ 90 Manel VOW Supuoday AoydnqQueg [OZ9N [Neg 0202/92/6
OS'ZEL'T $ o0szs § €€ YOI 40} sjuawasingsip isniny ayajdwio> Surioday Anjdnyueg laZH8N [neg 0202/97/6
OD L9E $ oases $ “£0 HOI 10} syusWasingsig isn3ny uo oy utuaday Aojdnjueg JOZHAN [ned 0207/97/6
O0°0EZ §$ oases $ vO uonepaut dn deum 0] Bueay Aep jo pua SBuipeajg Jo Maiaay pue sBueay YNo) ye aouepuary ueuisued wuif 0707/S2/6
00'0TZ $ oo'szs $ va Suueay yNos eunsay —sBunpeaid yo Mainay pue sBuLea}H NOD ye aJUepuaHy JezH9N Ineg 0202/S7/6
00°Sb0'E $ o0'szs $ 3s uOnEIpsW —s SuIpeajd Jo MajAay pue ssuLea} NOD Je auepuany [@ZH8N [Ned 0202/S2/6
OS'LE $ OO'SZE $ 10 pan wo suonduinsse josded TZ0z sanbay SsaI0id B25 eoutad sud 0202/S2/6
Os le $ vo'sZE § TO 8d-9d 40) HeIEp WED UOPO se; puas $5920Jd BjeS Bud SYD 0%0%/S2/6
Os'zS $ o0'Szs $ TO TY WIM souapuodsaiios yey suonenosan psojpuey feZ}eN ined 0202/Sz/6
0o'sz $ ooze $ zo “AUS CLP UO S4BPJO} DIN pue 41S$N 0} ayy MOY Ysed yaam JuaIIND peaidn pue aiedaig suoijeiado ssauisng aaa Sy) 0707/S2/6
OO O8E'T $ o0°SsZs $ 2 suorpalgo pue Supesy ajeg = sBuipeajg yo malAey pue suueay pO) je souepuaTy ueusue9 wif 0202/S27/6
OO'STE $ ooszs $ 90 Sueay 0} JoUd spuatuNsop ased jo malAay s8uipeajg jo MalAay pue sBuLkay YNOD ye sduepuATY fezHen ined 0202/SZ/6
o0'0s0'T $ ooszs § Ot SueaH ales ye svuepuany —SBulpeald Jo malAaY puke sFusea} YNOD Je aoUepUany JOZU8N Neg 0702/sz/6
OS 24S $ oos¢s $ Tt YOW Isnany uo YOM Bunioday Aaydniyueg OZNON Ne 020%/S7/6
00°Sot $ oo'szs $ 70 Sono 77:31 JuaNIBUOD 2k |[AY YIM speula pue ed 40792 YM - sSBuUNVOVy 1eZHEN (Neg 0702/S7/6
OS'LST $ oo'szs $ £0 uo)Iafqo aind Joquy uy Joy Woddns malpay JaSUNOD YIM - SBUIDdAI fezyaN ined 0202/S27/6
00°SOT $ ooses $ 70 suo|sa{qo paojpur| :ad (NM /PISINYIEd YIM [2D JaSUNCD YUM - SUI J9ZH8N ined 0202/SZ/6
OS'ZbT $ O0'SZr $ £0 Buniodad YOW 4d 40} JuaWA}e}s Yue MaIAaY Supuoday Aaydnsqueg suady ueug 070%/2/6
o0'097'T $ oo'szs $ vt HOW Jo} 20m Juawasingsip isndny Buypoday Andnsyueg JOZHAN [ned Oz02/¥2/6
a0°SOT $ ose $ 70 Jedpng umop pulm ‘as suoisiAas pue sHeulg sisAjeuy ssauisng jSZHeN [Ned 0202/b2/6
0o'stE $ oo'szs $ 90 UMOP pUIM puR [[epJa}eM 02 saIePAN) sishjeuy ssauisng J8210N neg 0z0z/v2/6
Os “Ze § oosze $ tO 3883910} “SA jenyoe (josAed BulpseBas pewa peapr] pay o} puodsay pue youeasay sudijesadg ssouisng PAHad SUYD Oz0t/yz/6
OG LIE $ ooszs $ £0 @uNd pue JUatUpuaUWe :3aJ psojpuR; Bulsuey ise9 YAM [ed BUCY suoHeoBay piojpuey [8ZHEN (ned 0%07/¥2/6
OG'£ST $ 00's%s $ €0 Hepoqem -ai HsNYyIed YM Hed fasuno> YM - sduNsaW J9ZHEN Ine 0702/v2/6
OO'STE § oo'szs § 90 9] JUBWasINgsIG IsnBny dnyas Bunoday Andnsqueg jazuN [ned oz0z/e7/6
O0'orz $ ooszs $ ¥0 Seu AyJ9A 0} pucjpuRl YM spews jasunon YM - BUY POZHON [ned oz0z/ve/6
OS'Zst $ o0'szs $ €0 S81ND PJO[PUR| 94 (NA, YUM jeD JESUNOD YUM - SAUNT) jezH10N [Ned 0z0t/v2/6
OF LST $ o0szs § £0 aund Joquy uy Yasessay SUOHeROsaN puojpuey pezHAN [ned ozoz/¥z/6
00°STE $ ooszs $ 90 34ND PSSIAG! 0} BIND SBINDSYISIOH apouoqsy UORENUNWUWOS SaTWUWO? JONpasD/ssONp|ID JOZ1ON Ned 0707 /¥7/6
OS'LST $ oo'Sszs $ €6 quaupuatuR pesodoid puojpue] pueyoH 0} puodsas pue malaoy SUOHeNOZaN picjpuey faZHAN ineg 070z/vz/6
00'SOT $ oo'szs § 70 juaupuaiue auyjzjag se 07 suo{siAad JaquN{ SUOTEOSaN Psojpuey JazZON [ned 0702/v2/6
OsLe $ oosZE $ v0 YSIf 1esUOD BUIPsSeBAs (NM JO VATA OA YJagezZIy 0} HeWA puas Supioday Aaydn.queg aoulad SYD 0Z0%/v2/6
as Est $ oo'szs $ £0 pi0jpue] 03 ewe pue juaUIpUsUR aur ag astnay suopeRoBan piojpuey JOTHAN ined 0207/v2/6
oS 79% $ o00°szs § 90 Ada pue S49 ‘suaAng yum ye wofeqUNUUO aaTWUWOD JONpas9/ssOUp|sD JOZUAN [Ned 0202/v2/6
OS ZE $ ooze $ TO HOI 8 40} SUOHeHINUOIa4 pu sjuBWeyeys YUN Sulpsedas suady UeLg 0} [eWay BSulyoday Aaydnuyueg Bdied SUD 0z0z/v7/6
Os Ze $ onSsZe $ To sainpayos yd SuipueBai msinysed 03 jew Buroday Aoydruyueg Bulag SUD 0207 /b7/6
00°05" $ o0sZ¢ $ 30 ye8png umopuim ssnosip 0} Neg Pue UYo ‘uoser /m }feo J@SUNOD YM - SBuNaay) uewsued wif 070%/v2/6
os'79z $ ooszs $s 50 yasunod suaAng ‘Jasunos “saAng YM Bunaay Jasunos yyw - SBUBIa;y P2NeN Ned O0z0t/vZ/6
os'z9z $ go'szs $ <0 uo Pulm JO} UNG! 5 ,Auedulod azAjeue pue Malady suonesadg ssauisng JOTHN ined 0z07/ez/6
OO'OTZ $ o0szS $ vO ya3png uMOp puIM pu [/ej187eM :3y J8pud] YUM SudISsNosiC] JOZHBN [ned 020z/¢Z/6
Tuncay odeite Sen See sIRCH Tandinssg Miaesie) palo” Teuopssajorg, Sed

GME Ly6T-07 1H 8529
(spidey puesp) vedi) jo insta waisamy
STI ‘sasmquan Ajyieg
03/16/2021 Page 12 of 12

20-01947-jwo Doc #:447-4 Filed:

Case

 

 

 

 

OL JO OT

 

 

 

 

 
 

 

 

 

O0'SPS'ZET $ egLe {e104

On°Z0v $ o0'SZs $ £0 “yelipng UMop pum puke JayjO S45 au [Neg pue UYOr ‘Pan /m yed 4oIgad YUM - BULB uRWSUeD Wut 0z0t/0t/6é
OO'STE $ 0047s $ 90 pioppue 0} Suipuas 03 JoLd MalAad 3D JO} Squlod ssauisng Suisuey seg aulNE SUOHeNOZaN psojpuey] [BZHON [Ned 0707/0€/6
OS'L9E $ oosZs S$ £0 papaau sdays Ixau :as pan pue wif ‘sean] UYOT YUM {eD 40349q YM - SBUNaay [923foN [Neg 0707 /ot/6
oo'sot $ ooa7s $ 70 SJUSUUIPUBUIE *e4 SPIO[PUEl eAIS YF WOISC 0} spewy suOnenosay piojpuey [Sz3ton [ned 0702/0t/6
09° 282 $ o0SZs $ $0 U) SUN] SIU) HE MOY PUe 1se9920} J} pajepdn ‘suojeiosau psojppuey ai uYyo! pue neg m syed S99I0id BES uewssue wit 0%02/0€/6
OS 282 S$ oosz¢s 5 ST UOIs}Aas JUSUUIPUSWe PUP SNZETS SEO} (34 (NAY UA {12> suonenosay piojpur] fazHaN [ned 0707 /0e/6
00'OTZ $ eo'szs $ v0 suopeiado 4/3 -4 IsAjeue pue O49 Jepuay yam 125 Japusy YM suoissrosiq JOZHON [ned 0702/0€/6
OS ZST $ oo'szs 5 £0 GPM pue 4/2 34 JepUa| YAM [12D J8pusy YR SUOIssNosig fezdeN ined 0707/0€/6
OS'789 $ ooszs $ €T synsad yaam Joud 40) pgm pue 4/9 343 ayepdn sisdjeuy ssaursng SZHON [Ned 0702/0€/6
OOSZ $ OO'SLE $ 70 yUaNIBUOD 0} Way} sINpo UI pue suasteudde yasse PeUoD SSBI0id BLS a2s18d SUYD 0202/0€/6
OS'LE $ oO'SsZE $ TO quansBuoD 0) Sjasse paxy ujooury puas sualeisdg ssauisng B29 SYD 0z07/08/6
astle $ 00st 5 60 Buyaaw pseog Auedwiod puany 401Q3q YUM - sBunaay OZHON [ned 0702/0E/6
00°S7S S$ arses $ OT 3SB2910) ainyny pue ssueuOLad yaam JOU 3a AueduIOd YUM 1129 4/9 sishjeuy ssauisng fazHaN [ned 070z/0¢/6
OS zty $ oO'SZE $ TT png umop pulm ‘sjente Mol) Yyseo ‘squatAed Juss payenoBau Ajmou ssnasip - fea Mol yse> suoessdy ssauisng Bout SYD 0707/0€/6
Oo'otz $ o0szs $ 0 {s1Ae1}) JopUay YUM GM pue saseay mainay JOPUdT YM sUOISSNIsiG JOZHaN [Ned 070Z/0£/6
OSLST $ ooszs $ €0 “Auedwios 0} jfewa pue MalAa, jeusa}U UO paseg ainpayss ques Isnipy suonesadg ssouisng JaZHeN (Neg 0707/0€/6
OS Z8T S$ oo sZe $ go SSIURLEA MA{AGI PU Sjenjoe Yom JOU YPM JseI9/05 MOY Yyses ayepdyy sisAjeuy sseutsng auteg suyD 020z/0¢/6
oo'sot $ oo'szs $ 70 UOPOISEW) O} 3SBI9104 Jus |lewa pue isnipy suojesadg ssauisng JOZHON [Ned 0202/0¢/6
os'79z $ o0'szs $ 50 quawided qual 4aqo0 :3) dW Ada YIM fe suojjesadg ssauisng [az718N [Ned 020Z/0€/6
o0'0rz $ oo'szs $ v0 Auedusos Yum sijeusa Osi, suonesadg ssaujsng lazWaN [Ned 0707 /0€/6
0O'SOT $ oo's7s $s %0 PON O39 40) speuta Auewuuins aun3 UONRIUNUIUOD SST? JOUpasp/ssopp|sD fezveNn ined 0707/0€/6
00°SOL $ oo'szs $ 70 PBN 039 0} asuodsa: desas pew SuOHeNOZeN piojpuey lazyaN neg 0z0z/0€/6
0S'79z $ oo'szs $ so 3538.0} jo payepdn pue suojenogeu piojpue; yor pue wif mM syfeD $920ig afeS POTHON ined oz0z/oe/6
OS L9E $ oo'szs $ £0 ajnpayrs yuad 343 0} sajepdy suOHenOaN pio[puey fOZHON [neg ozoz/oe/6
oc Zor § ooszs $ £6 ssuodsai $,88a19 a8pne pue jesodoud s,aayynuiu05 az jneg pue UYOr M SifeD Jasuno3 YUM - ssunaay ueuusues Wit 0202/62/6
OS £9E $ ooszs § £60 asuodsas 5,3daz5 agpny pue yesodoid s aaywie) wif puke UYOr AA SH2D J8SUNOD YUM - sdulaayW JOZHEN [Neg 0202/62/6
OS %79't $ costs $ 62 sjuauipuawue aseaj Jos aNpayos asea} prenuos-08 ayy SUONRIORaN puojpuey JOZHON |Ned 0702/62/6
GO'SOT $ ooszs $ zo aSensuej aseajas :34 1a4O1g ORG YUM HED suojesedg ssauisng {BZUON Neg 0707/67/6
00'0TZ $ oO'szs $ 0 goneuiojut Ajod OG BuLayIED suaneiedg ssauisng JBZUEN [Ned 0207/62/6
0s '79z $ o0'szs § $0 Suoi2a{a4 }2e1jUOD :31 PAN O3D AIG PUL [NMA YUM [12D JaSuNOD YUM - Bundy Jazuay ined 020Z/62/6
00'Szs $ o0'szs $ OT 43)J0 Ul BPN|U! OF GAM 24 99 YUM Ye UOHEIIUNUILUOD aa}YWWOD JOUPpas)/ssOUpa|sy Ja2U8N [Ned 0202/62/6
OS'£ST $ ooszs $ €0 SUOISIAal POM 2 Ys O30 YUM HED UOReIUNUIWOD ad]WUIUIOD 4011pe49/ss0oNpa.) J9z2U9N [Neg 0707/62/6
OS'ZIt $ oo'szE $ ¢€0 YAOM WIN 40} ay AYAIISUAS Sales PIINg suoijesadg ssauisng aod suYD 0707/62/6
OS'797 $ 00°S7s $ $0 juawadeuew Aig YM 1189 4/9 sisAjeuy ssauisng 1OZ7HAN [Ned 0202/6z/6
OS L8T $ 00°SZE $ 0 uMOp pum ‘ALAIISUaS USED ‘S82IOAU! LO}ZEI0} pasojo ‘Buide gy ssnasip - yea Moy Yyseo Apeg suoneiadg sseuisng BNI SUL 0@07/62/6
00'S8z $ o0'sLy $ 90 suoialgo ajes pue 8uyy YOM 81 JayxDOp MaInaYy Sunoday Aoydnsqueg suady ueug 0702/82/6
OS pt $ o0'sLy $ €0 YOW JeUy 24 N [ned YIM UOISsNdsIg Busuoday Asjdnsqueg siady uellg 0702/82/6
00°S99 $ 00'S2b $ vt SWS a1 INM ewe ‘YOW Sny azyeuly Supioday Aoidnajueg suahy ueUg 0707/87/6
OS LST $ 00°S75 $ £0 YOIN Jeuy ueLg YM UoIssnasiq Sunuoday Aaydnsqueg JOZHON ined 0702/87/6
og 79z $ o0'szs $ 0 quaWpuaWwe UO supa 7] Joquy Uuy 01 puodsay suanenosay piojpuey jazuaN ineg 0%0%/82/6
oorotz $ on'szs $ vo jusuipuause pasodo.d 10) supe puojpuel pue_oH 0} puodsay SUOTENOZaN pPsojpuey ZHAN ined 0z02/82/6
OV ZST $ oo'Sszs $ €6 ayes} juaupuawe piepueys SA asea] pueljOH Ui sUOHULjap sales asedulOD SUORRNOZBN pPsojpuey JOZHON [ned 0%0%/87/6
OO'STE $ ooSszs $ 90 BS29} $,2}91S UO SIPs juaLpuae pesadod 03 puodsay suoyenogen pJojpuey fOZHON iNneg 02%07/87/6
00°S0E $ oo'ses $ 70 {pyspnyzeg) seony UYor YM yeD pasuined YIM - Buns. JOZHON ined 0z0z/8z/6
OS Z8T $ OO'SsZEe $s $6 DON Woy sisAjeue JeEpnq UMOP PUM Mainay $59904g BLS aaa SuUUD 0t07/87/6
oo'ocy $ 0°s%s S 80 BGM 25N Ssnosip pue majnay YOHPIUNUIWIOD BBV IUOD 204pa19 /ssO}paI> JOZHON ined 0202/82/6
00°SOT $ 00szS $ 70 BON O39 YM HED suojenosan piojpuey feZi18N ined 0@07/87/6
oo's¢6 $ ao's7s 5 Bt SNIEIS SSBB] 94 (NM YUM fed SuoHeosan piojpuey [OZHeN [ned 0202/82/6
OO'SL $ o0'sZe § 20 Puds pue moj Yyseo uo jedi! sUNUIa}Ep 0} AUEdUIOS ids; ayy Asoysiy xe} Aadold mainay sisAjeuy Ssauisng B28 SUYD 020z/87/6
OOOTZ $ ooses $ ro fiewwa puke afiduio> “yse2920) pue yaam qUaIaI [SOLU 104 Sajes Apyaam (wWLL) AG YUM Ssnasig UORSWIUNWIWIOD BaTRUWOD JONP|sD/SIONpaD fO7HEN ined 0%02/82/6
OS 797 $ oo'Sses $ SO GM DON :34 (piseiNyDed) UYOT *g (YOY) BT YIM eD UOHEUNUILAD eanIUUOD JoUpas/sioUpadd fOZUeN ined 0200 /82/6
OS'L87 $ 00°SLS $ co ye3png uMOp pulMm Oo} suOMppe MaU ION au UYOT pue ined /M Hed ORB UNULUOD Baz IUUOD JONPaID/siOUpeD uewsues wif 070Z/87/6
00°SOT $ o0'szS $ z@0 BOM JIN fo Maines INH UORENUNUNUOD SST TWIWOD JONP|ID/SIONPSID fozs1EN [ned 0207 /87/6
OS LE $ OO'SLE 5 10 SaINpayps Yg¥ 40} JUNGIIe yURG Dy JO SNIeIS UO UOI}EWUYUOS ysanbay ssanoig 32S B2Had SYD 0707/82/6
Os'Z€ $  O0'sZe $ 10 SA2]OAU! LUNJWUatd YS YUM JseIsIO} MO} Yse2 ajepdy sishjeuy ssauisng S249 SUYD 0202/82/6

wanowly Sirens sie aCe SH Gondioseg Niavstey wovold qeuoissojosd aed

ME LyGT-02 *# 38e3
(spidey puesn) uediyaiw jo DiysIqQ Wasa
371 ‘saanquag Apieg
